UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5252


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO CRUZ-CARRASCO,

                Defendant - Appellant.



                              No. 11-4006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELVIN EFRAIN CRUZ,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville.     Henry F. Floyd, District
Judge. (6:10-cr-00054-HFF-2; 6:10-cr-00054-HFF-9)


Submitted:   August 3, 2011                 Decided:   August 18, 2011


Before NIEMEYER, KING, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant   Federal  Public   Defender,
Greenville, South Carolina; William T. Clarke, SARRATT & CLARKE,
Greenville, South Carolina, for Appellants.        Andrew Burke
Moorman, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Roberto Cruz-Carrasco

appeals the eighty-four-month within-Guidelines sentence imposed

after he pled guilty to possession with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1) (2006), and

possession of a firearm in furtherance of a drug trafficking

offense,     in   violation       of     18       U.S.C.   § 924(c)(1)(A)     (2006).

Melvin     Efrain     Cruz    appeals             the   eighty-four-month      below-

Guidelines sentence imposed after he pled guilty to two counts

of possession with intent to distribute marijuana, in violation

of 21 U.S.C. § 841(a)(1).              Counsel for Appellants filed a brief

pursuant     to     Anders   v.        California,         386 U.S. 738   (1967),

certifying that there are no nonfrivolous issues for appeal but

questioning       whether    the       district         court    imposed   reasonable

sentences.    Cruz-Carrasco has filed a pro se supplemental brief. ∗

Cruz was informed of his right to file a pro se brief but has

not filed one.       Finding no error, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

     ∗
       Cruz-Carrasco asserts his actual innocence of possession
of a firearm in furtherance of a drug trafficking offense.   We
conclude that his claim lacks merit.      With regard to Cruz-
Carrasco’s claim that counsel rendered ineffective assistance,
we decline to review that claim on direct appeal.    See United
States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006)
(providing standard).



                                              3
38, 51 (2007); United States v. Lynn, 592 F.3d 572, 575 (4th

Cir. 2010).     We begin by reviewing the sentence for “significant

procedural     error,”     including         “failing        to      calculate      (or

improperly     calculating)    the     Guidelines           range,    treating      the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)     [(2006)]    factors,     selecting        a     sentence      based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence including an explanation for any deviation from

the Guidelines.”         Gall, 552 U.S. at 51.               We next assess the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances, including the extent of any

variance from the Guidelines range.’”               United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007) (quoting Gall, 552 U.S. at

51).    Because Appellants received the sentences they requested,

our review is for plain error.              See United States v. Lynn, 592
F.3d 572, 577-78, 580 (4th Cir. 2010); see also United States v.

Hernandez, 603 F.3d 267, 270 (4th Cir. 2010) (reviewing claim of

procedural    unreasonableness       for    plain   error      because      defendant

did not argue for sentence different from sentence he received).

             With these standards in mind, we have reviewed Cruz-

Carrasco’s    and   Cruz’s    sentencing      proceedings.            The    district

court   properly    calculated    Appellants’        Guidelines          ranges     and

offered   sufficiently     reasoned        explanations       for     the   sentences



                                       4
imposed.   We therefore conclude that Appellants’ sentences are

procedurally and substantively sound.

           In accordance with Anders, we have reviewed the record

in these cases and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgments.              This court

requires that counsel inform their clients, in writing, of the

right to petition the Supreme Court of the United States for

further review.     If either client requests that a petition be

filed,   but   counsel   believes   that   such   a   petition    would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on his client.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                    5